DETAILED ACTION
Acknowledgments
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action for the application 17356011 filed on 06/23/2021.
Claims 1 – 20 currently pending and have been examined.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 Step 1:
Claim(s) 1 – 9,( machine/manufacture) 10 – 19 (system) and 20(product) are directed to one of the statutory categories. As such, claims 1 – 20 is/are drawn to one of the statutory categories of invention  
Step 2A Prong 1: The claims recite an abstract idea of recommendation for a consumable item based on preference model, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, 10 and 20 includes the following limitations:
 
accessing a user profile for a person, wherein the user profile comprises a preference model representing associations between the person's ratings of items and a plurality of item characteristics; accessing a characteristic values for a plurality of candidate items; identifying a candidate item having characteristic values whose properties match traits associated with items that the person rated and found to be appealing; retrieving one or more characteristics of the identified candidate item, wherein the characteristics comprise data that may be chemically sensed; processing the retrieved characteristics with the user profile to generate a predicted rating for the identified candidate of interest for the person by: determining whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference in the preference model, and based on whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference, generating the predicted rating as a prediction of how likely the person is to like or dislike the identified candidate item; and causing to output the predicted rating to the person.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
one or more processors
computer-readable memory
electronic devices
database
These additional elements are not indicative of integration into a practical application because:
Regarding the one or more processors, computer-readable memory, electronic devices, databases they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of the one or more processors, computer-readable memory, electronic devices, and databases, are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of one or more processors, computer-readable memory, electronic devices, and databases, are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of one or more processors, computer-readable memory, electronic devices, and databases, are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a user interface is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a program is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 and 12 are recites wherein identifying the candidate consumable item also comprises constraining the plurality of candidate consumable items to those having one or more characteristics that satisfy a user-supplied criterion, which is merely describing data and further defining the abstract idea.
Claim 3 and 13 recites wherein the user-supplied criterion comprises a color, a price range, a maximum price or a type, which is merely describing data and further defining the abstract idea.
Claim 4 and 14 recites wherein identifying the candidate consumable item also comprises constraining the plurality of candidate consumable items to those having one or more characteristics that satisfy a situational criterion, which is merely describing data and further defining the abstract idea.
Claim 5 and 15 recites wherein the situational criterion comprises available inventory at a retailer, which is merely describing data and further defining the abstract idea.
Claim 6 and 16 recites wherein identifying the candidate consumable item also comprises omitting any candidate consumable item items having one or more characteristics for which the person has exhibited a negative preference, which is merely describing data and further defining the abstract idea.
Claim 7 and 17 recites wherein the trait values of the identified candidate consumable item are associated with at least one of the following senses: taste, smell and touch, which is merely describing data and further defining the abstract idea.
Claim 8 and 18 recites generating a receiving a context for the person's experience with one or more of items that the person has rated; and identifying the candidate item in the database comprises identifying an item having characteristics consistent with preferences of the person under conditions specified by a contextual criterion that corresponds to the context, which is merely describing data and further defining the abstract idea.
Claim 9 and 19 recites  accessing the database to identify at least one additional item that exhibits one or more characteristics that, if the additional item is rated by the person, will improve the preference model for the person; and generating a suggestion that the person rate the additional item, which is merely describing data and further defining the abstract idea.
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG 20130339348 – Pickelsimer et al. hereinafter as PICKELSIMER in view of US Patent 7743067 – Ducheneaut et al. hereinafter as DUCHENEAUT

Regarding Claim 1, 10 and 20:
Claim 1 – method
Claim 10 – system
Claim 20 – computer program product

PICKELSIMER discloses:
1. A method for recommending an item, comprising: 
by one or more processors: (para. 0158 – processor)
accessing a user profile for a person, (ITP – individual taste profile, 0218 – 0222) wherein the user profile comprises a preference relationship representing associations between the person's ratings of items(experience, ITP, para. 0233, feedback para. 0231 - 0233) and a plurality of item characteristics; (earthy flavors, para. 00227)
accessing a database of characteristic values(characteristics, para. 0223) for a plurality of candidate items; (wine categories, para. 0223)
identifying a candidate item in the database having characteristic values whose properties match traits associated with items that the person rated and found to be appealing; (positive, para. 0233)
retrieving one or more characteristics of the identified candidate item, wherein the characteristics comprise data that may be chemically sensed; (sensation para. 0082, 0083)
processing the retrieved characteristics with the user profile to generate a predicted rating for the identified candidate of interest for the person by: (recommendation , ITP , ITP maintence and wine recommendation, para. 0172 and 0173)
determining whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference(flavor preference matching the flavor profiles of wines to recommend, para. 0243) in the preference relationship, and based on whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference, generating the predicted rating as a prediction of how likely the person is to like or dislike the identified candidate item; and (para. 0243 to test the the feedback from user and win recommendation system to identify recommended wine the user likes with positive sentiment, para. 0233)
causing the electronic device to output the predicted rating to the person.  (Para. 0146 and para. 0156)

PICKELSIMER does not disclose
accessing a user profile for a person, wherein the user profile comprises a preference model representing associations between the persons rating of items and a plurality of item characteristics 
determining whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference in the preference model, and based on whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference, generating the predicted rating as a prediction of how likely the person is to like or dislike the identified candidate item
DUCHENEAUT teaches:
accessing a user profile for a person, wherein the user profile(profile, col 3 line 23 – 26) comprises a preference model (preference model, col 1 line 29 – 50) representing associations between the persons rating of items(rating summary, col 1 line line 49 – 54) and a plurality of item characteristics   (attributes, col 3 line 18 – 26)
determining whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference in the preference model, (preference model, col 1 line 29 – 50)  and based on whether the retrieved characteristics of the identified candidate item correspond to one or more indicators of preference, generating the predicted rating as a prediction of how likely the person ( col 4 line 43 – 67)is to like or dislike the identified candidate item(recommendation, col 4 line 43 – 67)

It would obvious to one of ordinary skill in the art before the effective filling date of the invention to combine PICKELSIMER’s method of determining wine recommendations and retrieve trait values of sensory traits that are associated with the rated consumable items for consumers and to utilize DUCHENEAT’s method of utilizing a preference model for user profile. DUCHENEAT explicitly discloses of preference model with regards to trait values and rated items  to predict items for the users and this combination would allow PICKELSIMER to explicitly improve the selection and recommendation of wines to the user. (PICKELSIMER - See ref at least at para. 255)
Regarding Claim 2 and 12:
PICKELSIMER / DUCHENEAUT discloses of claim 1:
PICKELSIMER discloses:
wherein identifying the candidate consumable item also comprises constraining the plurality of candidate consumable items to those having one or more characteristics that satisfy a user-supplied criterion. (fig. 29)

Regarding Claim 3 and 13:
PICKELSIMER / DUCHENEAUT discloses of claim 2:
PICKELSIMER discloses:
wherein the user-supplied criterion comprises a color, a price range, a maximum price or a type. (price, para. 0342, type i.e. year, para. 0342, )
Regarding Claim 4 and 14:
PICKELSIMER discloses of claim 1:
PICKELSIMER discloses:
wherein identifying the candidate consumable item also comprises constraining the plurality of candidate consumable items to those having one or more characteristics that satisfy a situational criterion. (para. 0342, retailer inventory, and price and type, para. 0342)
Regarding Claim 5 and 15:
PICKELSIMER / DUCHENEAUT discloses of claim 4:
PICKELSIMER discloses:
 wherein the situational criterion comprises available inventory at a retailer. (para. 0342, retailer inventory)

Regarding Claim 6 and 16:
PICKELSIMER / DUCHENEAUT discloses of claim 1:
PICKELSIMER discloses:
wherein identifying the candidate consumable item also comprises omitting any candidate consumable item items having one or more characteristics for which the person has exhibited a negative preference. (negative, para. 0279)

Regarding Claim 7 and 17:
PICKELSIMER / DUCHENEAUT discloses of claim 1:
PICKELSIMER discloses:
wherein the trait values of the identified candidate consumable item are associated with at least one of the following senses: taste, smell and touch. (para. 0230 , taste)
Regarding Claim 8 and 18:
PICKELSIMER / DUCHENEAUT discloses of claim 1:
PICKELSIMER discloses:
receiving a context for the person's experience with one or more of the rated consumable items; and identifying the candidate consumable item comprises identifying an item having characteristics consistent with preferences of the person under conditions specified by a contextual criterion that corresponds to the context. (context, para. 0083)
Regarding Claim 9 and 19:
PICKELSIMER / DUCHENEAUT discloses of claim 1:
PICKELSIMER discloses:
further comprising: accessing the database to identify at least one additional item that exhibits one or more characteristics that, if the additional item is rated by the person, will improve the preference relationship for the person; and (para. 0288 – suggests additional rating to obtain more relevance)
generating a suggestion that the person rate the additional item. (para. 0355)
DUCHENEAUT teaches:
accessing the database to identify at least one additional item that exhibits one or more characteristics that, (Col 3 line 7 – 25) if the additional item is rated by the person, will improve the preference model for the person; and 
It would obvious to one of ordinary skill in the art before the effective filling date of the invention to combine PICKELSIMER’s method of determining wine recommendations and retrieve trait values of sensory traits that are associated with the rated consumable items for consumers and to utilize DUCHENEAT’s method of utilizing a preference model for user profile. DUCHENEAT explicitly discloses of preference model with regards to trait values and rated items to predict items for the users and this combination would allow PICKELSIMER to explicitly improve the selection and recommendation of wines to the user. (PICKELSIMER - See ref at least at para. 255)

***The examiner states that the claim is written in a way that the claim has little to know patentable weight, examiner suggests amending the claim to positive suggest an alternative. Examiner suggests that the applicant correct the conditional statement of “…if the additional item is rated by the person, will improve the preference model for the person…” to a positively recited condition ***

CONCLUSION
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US PG Pubs20040107053 – Pelletier – Determine a scent or taste profile
US PG Pubs20080275761 – Seifer – Wine database and recommendation system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        


/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/18/2022